EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Joseph B. Gross on November 2, 2021.
The application has been amended as follows: 

1. (Currently Amended) A sealing device configured for use in a vacuum chamber between a reaction region of the vacuum chamber and an exhaust port, comprising: 
a support  plate; 
an upper seal having a ring-shaped body disposed on the support plate; 
a lower seal contacting the upper seal and the support plate; 
an upper surface of the upper seal; and 
a lower surface of upper seal, 
wherein a thickness of the upper seal differs along a circumference of the upper seal such that the upper seal has a ring-wedge shape,
wherein the thickness of the upper seal, around its circumference is dependent upon a structure of the exhaust port, 
wherein a maximum width of the upper seal is greater than a maximum width of the lower seal, 
wherein the upper seal includes a taper surface between the upper surface of the upper seal and a vertical inner side surface of the upper seal, and 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  
Applicant’s amendments and arguments, filed October 7, 2021, with respect to the claim interpretation, 112(b) rejections, and the 103 rejections have been fully considered and are persuasive.  The interpretations and rejections have been withdrawn. 
The sealing device configured for use in a vacuum chamber between a reaction region of the vacuum chamber and an exhaust port, as claimed in claim 1 was not found in or suggested by the art, specifically: a support plate; an upper seal having a ring-shaped body disposed on the support plate; a lower seal contacting the upper seal and the support plate; an upper surface of the upper seal; and a lower surface of upper seal, wherein a thickness of the upper seal differs along a circumference of the upper seal such that the upper seal has a ring-wedge shape, wherein the thickness of the upper seal, around its circumference is dependent upon a structure of the exhaust port, wherein a maximum width of the upper seal is greater than a maximum width of the lower seal, wherein the upper seal includes a taper surface between the upper surface of the upper seal and a vertical inner side surface of the upper seal, and wherein a length of the taper surface of the upper seal differs along the circumference of the upper seal.
The substrate processing apparatus as claimed in claim 12 was not found in or suggested by the art, specifically:LEE et al, SN 16/053,203Dlt. 882S-8Page 5 a vacuum chamber including a chamber wall in which an exhaust port is formed and including a substrate support a gas distribution plate, and an exhaust passage contained therein, wherein the substrate support is configured to support a substrate, which is a processing target, and is disposed below the gas distribution plate, wherein the gas distribution plate is disposed opposite to the substrate support with a reaction region interposed therebetween, and is configured to supply a process gas to the reaction region, wherein the exhaust passage is formed in the chamber wall of the vacuum chamber to surround the reaction region, wherein a sealing device is disposed in an exhaust path in which the process gas is moved from the reaction region to the exhaust port via the exhaust passage, wherein the sealing device has a support plate and an upper seal disposed thereon with a lower seal contacting the upper seal and the support plate, wherein the sealing device is a part of the exhaust path so that a gap is formed between an upper surface of the upper seal and the gas distribution plate, wherein the upper seal of the sealing device has a ring-wedge shape with a thickness varying along a circumferential direction of the body according to a positional relationship with the exhaust port, wherein a width of the upper seal is greater than a width of the lower seal,
The sealing device configured for use in a vacuum chamber, as claimed in claim 17, was not found in or suggested by the art, specifically: LEE et al, S.N, 16/053,203Dlt. 83825-8Page 7a support plate; an upper seal, disposed on the support plate, opposite to a gas distribution plate that is configured to supply a process gas to a reaction region, in an exhaust path, the exhaust path being in communication with the reaction region and an exhaust passage; and a lower seal contacting the upper seal and the support plate, wherein the upper seal has a ring-wedge shape varying cross-sectional shape taken in a first reference plane, which contains an internal-diameter center axis of the body and at least one exhaust port of the vacuum chamber, wherein a width of the upper seal is greater than a width of the lower seal, wherein the upper seal includes a taper surface between an upper surface of the upper seal and a vertical inner side surface of the upper seal, and wherein a length of . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrie R Lund whose telephone number is (571)272-1437. The examiner can normally be reached 9 am-5 pm (Monday-Friday).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on (571) 272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 

/Jeffrie R Lund/Primary Examiner, Art Unit 1716